Citation Nr: 1437283	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  08-34 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for residuals of a right leg injury.

3.  Entitlement to service connection for rash on buttocks.

4.  Entitlement to service connection for gonorrhea.

5.  Entitlement to service connection for unspecified "trick" ankle.

6.  Entitlement to service connection for a right eye condition.

7.  Entitlement to service connection for a heart condition.

8.  Entitlement to service connection for amyotropic lateral sclerosis.  

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

10.  Entitlement to an increased initial disability rating for service-connected traumatic brain injury (TBI), evaluated as 10 percent disabling prior to October 23, 2008, and as 40 percent disabling thereafter.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from July 1977 to July 1980, and October 1987 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).  In April 2008, the RO in Cleveland, Ohio denied the Veteran's claims for service connection for a right leg injury, rash on buttocks, gonorrhea, unspecified "trick" ankle, and PTSD. In July 2009, the RO in New Orleans, Louisiana, granted service connection for TBI and assigned a 10 percent disability rating, effective May 13, 2005, and assigned a 40 percent disability rating, effective October 23, 2008. 
In August 2009, the RO in New Orleans, Louisiana, denied the Veteran's claim for service connection for amyotrophic lateral sclerosis, and the Board finds that a July 2012 Form 9 can be reasonably construed as a timely Substantive Appeal of the denial of this claim.  In April 2011, the RO in Milwaukee, Wisconsin granted non-service-connected pension.  In January 2012, the RO in New Orleans, Louisiana denied the Veteran's claims for service connection for a right eye condition, heart condition, and high cholesterol.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that there are additional records.  These records have been reviewed and considered by the Board.

In February 2014, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issue of entitlement to an effective date prior to October 23, 2008 for the 40 percent rating for traumatic brain injury has been raised by the record.  See March 2014 hearing transcript.  This issue has not been adjudicated by the agency of original jurisdiction, it is not currently on appeal, and it is referred to the RO for further clarification and action.

As a final introductory matter, it does not appear that the issues of entitlement to service connection for sleep apnea, diabetes mellitus, headaches, and neck and jaw pain have been addressed by the agency of original jurisdiction (AOJ).  In the July 2012 Substantive Appeals and NOD form, the Veteran listed the above issues in relation to his time in-service.  These issues were referred to the AOJ for appropriate action in the Board's December 2013 Remand.  As the AOJ has not yet adjudicated the issues of entitlement to service connection for sleep apnea, diabetes mellitus, headaches, and neck and jaw pain, they are referred back to the AOJ for appropriate action.  In addition, as discussed infra, the issue of entitlement to an earlier effective date for the 40 percent rating for TBI (i.e., prior to October 23, 2008) has been raised, and it is referred to the AOJ for appropriate action.  

The Board notes that in April 2011, the RO awarded nonservice-connected pension.  In a statement, received in May 2011, the Veteran stated, "I am appealing the small increase in my pension."  In July 2012, the RO sent him a duty-to-assist letter, in which it stated that they were unable to accept his notice of disagreement because he did not provide a decision date for the issue he desired to appeal.  He was requested to provide the decision date and to identify the VA notification letter involving the issue he wanted to appeal, and to list the issues that he disagreed with.  That same month, the Veteran returned the form, and indicated that he was disagreeing with a number of issues, none of which involved his nonservice-connected pension.  During his hearing, held in February 2014, the Veteran appeared to assert that he was entitled to a higher level of payment stemming from the RO's award of nonservice-connected pension in April 2011.  Both the Veteran's representative and the AVLJ informed the Veteran that the Board had no control over the rate of his pension, and could not increase it.  In summary, no issue involving the Veteran's nonservice-connected pension has been certified for appeal, nor does the Board have jurisdiction over any such issue.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to an increased initial disability rating for service-connected TBI, evaluated as 10 percent disabling prior to October 23, 2008, and as 40 percent disabling thereafter, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have a disability manifested by high cholesterol, or amyotropic lateral sclerosis.  

2.  The Veteran does not have residuals of a right leg injury, a rash on buttocks, gonorrhea, a "trick" ankle, a right eye condition, a heart disorder, or amyotrophic lateral sclerosis, which was caused by his service.  


CONCLUSIONS OF LAW

1.  A disability manifested by high cholesterol, was not incurred in or aggravated by active service and may not be presumed, on any basis, to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for residuals of a right leg injury, a rash on buttocks, gonorrhea, a "trick" ankle, a right eye condition, a heart condition, and amyotropic lateral sclerosis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.318 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he has high cholesterol, residuals of a right leg injury, a rash on buttocks, gonorrhea, a "trick" ankle, PTSD, a right eye condition, a heart condition, and amyotropic lateral sclerosis, due to his service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a); and that continuity of symptomatology only relates to the specified chronic diseases).  Progressive muscular atrophy, arteriosclerosis, cardiovascular-renal disease, endocarditis, myocarditis, and other organic diseases of the nervous system, are chronic diseases for which service connection may be established under 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1339-40.  

Effective September 23, 2008, VA issued a regulation establishing presumptive service connection for ALS.  See 38 C.F.R. § 3.318; see also 73 Fed. Reg. 54691 (Sept. 23, 2008).  This regulation provides that the development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease if the veteran had active, continuous service of 90 days or more.  38 C.F.R. § 3.318.  However, the presumption of service connection for ALS does not apply if there is: 1) affirmative evidence that ALS was not incurred during or aggravated by such service, or 2) affirmative evidence that ALS was caused by the veteran's own willful misconduct.  Id.

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

If evidence is submitted sufficient to demonstrate that a veteran's disorder pre-existed service, and underwent an increase in severity during service, it is presumed that the disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is specific evidence that the increase in disability is due to the natural progress of the disease.  Id.  

Congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2013); see also 38 C.F.R. § 4.9 (2013); Beno v. Principi, 3 Vet. App. 439 (1992). 

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'."  Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)).  Based on the law discussed, the term "eye disability" is not intended to include refractive error of the eyes. 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be considered competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As an initial matter, the Veteran's service treatment records from his first period of active duty do not contain any relevant evidence, except as to his claim for a right eye disability, and they will therefore not be further discussed except as to the right eye claim.  They do not include a separation examination report.  

In addition, there is no relevant medical evidence dated between the Veteran's first and second periods of active duty, with the exception of some private treatment reports which are only relevant to the claim for gonorrhea, and service treatment records created in association with service in the National Guard, dated between 1984 and 1985.  This evidence includes an entrance examination report, dated in June 1984, which shows that the Veteran's eyes, opthalmoscopic examination, pupils, ocular motility, heart, lower extremities, skin, and psychiatric and neurological systems, were clinically evaluated as normal.  This report indicates the presence of a right leg scar, and that an RPR test (rapid plasma regain test for syphilis) and chest X-ray were negative.  In an associated "report of medical history" the Veteran denied a history of swollen or painful joints, eye trouble, skin disease, pain or pressure in chest, heart trouble, leg cramps, venereal disease, depression or excessive worry, and nervous trouble of any sort.  The remainder of this evidence is only relevant to the Veteran's claim for a right eye disability, and it will therefore not be further discussed except as to that claim. 

Finally, an entrance examination for the Veteran's second period of active duty, dated in August 1987, shows that all the Veteran's eyes, opthalmoscopic examination, pupils, ocular motility, heart, lower extremities, skin, and psychiatric and neurological systems, were clinically evaluated as normal, and that an RPR test and chest X-ray were negative.  


A.  High Cholesterol

The Veteran's service treatment records from his first period of active duty do not contain any relevant findings or diagnoses.  Reports from his second period of active duty reflect that in January 1990, he was noted to warrant having his cholesterol re-checked.  There was no diagnosis.  A separation examination report for the Veteran's second period of active duty is not of record.  

As for the post-service medical evidence, VA progress notes, dated between 1998 and 2012, show notations of hyperlipidemia beginning in 2003.  A January 2004 report notes complaints of chest pain, and that a stress test showed a left ventricle ejection fraction of 62 percent, normal wall motion, and no myocardial ischemia.  

A private echocardiogram, dated in April 2008, notes a "satisfactory" left ventricle ejection fraction of 55 percent, with satisfactory wall motion, normal cardiac valves, and pericardium, and no chamber enlargement.  Private treatment reports from the Ochsner Medical Center (OMC) contain notations of hypercholesterolemia.  See e.g., report, dated in November 2002; see also December 2008 report from Baton Rouge General Medical Center.  A May 2008 OMC report shows that the Veteran was prescribed Lipitor "to help prevent heart attack and stroke."  

The Board finds that the claim must be denied.  Regardless of any treatment for high cholesterol during service, the Board finds that the Veteran is not shown to have a disorder manifested by high cholesterol.  See Gilpin v. West, 155 F.3d 1353   (Fed.Cir. 1998) (holding that under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  In this regard, there is no competent evidence associating his high cholesterol with a disease process.  The Board further points out that, to the extent that the Veteran may currently have any heart disorders, the issues on appeal include the issue of entitlement to service connection for a heart disability.  

In summary, the Veteran is shown to have high cholesterol, which has not been associated with an underlying chronic disability.  His hyperlipidemia is a laboratory finding and is not a "disability" in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are, therefore, not disabling entities for which compensation is payable under VA's rating schedule).  Accordingly, the claim must be denied

B.  Right Leg Disability

The Veteran asserts that he has a right leg injury due to his service.  Specifically, in his claim (VA Form 21-4138), received in November 2006, he asserted that he injured his right leg and had to have surgery for the removal of a foreign object in 1990.  In a statement (VA Form 21-4138), received in December 2006, the Veteran stated that while he was in the stockade at Ft. Knox he was on a work detail cutting grass with a gasoline-powered weeding device "which flung a foot long piece of a clothes hangar in my leg through my BDs (battle dress uniform).  He stated that he subsequently underwent surgery at Ireland Army Hospital.  See also Veteran's VA Form 9, received in February 2009.  

The Veteran's service treatment records do not show any treatment for, complaints of, or diagnoses involving the right lower extremity.  

As for the post-service medical evidence, private treatment reports show that the Veteran complained of pain in his right lower extremity on several occasions as of 2003; these reports do not note a right leg scar or history of injury, and indicate that he had pain at his right knee.  There was no relevant diagnosis.  See e.g., reports from F.A.J., M.D., dated between 2003 and 2004.  

Private treatment reports, from OMC and Our Lady of the Lake Regional Medical Center, dated between 2002 and 2010, contain a number of findings that the Veteran was negative for musculoskeletal symptoms and neurological symptoms.  See e.g., reports, dated in January and October of 2006, June 2007.  

VA progress notes, dated between 1998 and 2012, show that in June 2010, the Veteran reported a history of falling 20 feet in 2002, resulting in an injury to his pelvis.  That same month, the Veteran complained of right lower extremity pain, with diagnoses of probable thrombophlebitis.   

The Board finds that the claim must be denied.  The Veteran's service treatment records do not show any treatment for, findings of, or diagnoses involving, the right lower extremity.  Similarly, the post-service medical evidence does not show that the Veteran has been found to have residuals of an injury to the right lower extremity, nor does it contain medical evidence of a nexus between any such a disorder and the Veteran's service.  In addition, while the Veteran is competent to say he has experienced right leg pain and discomfort, he is not competent to diagnosis a disorder associated with such symptoms or to link a disorder to active service.  The Board therefore finds that the claim must be denied.  

C.  Rash on Buttocks

The Veteran's service treatment records show that in May 1990, the Veteran was treated for complaints of a 7-day history of a rash on his right buttock.  The assessment was rule out contact dermatitis.  

The post-service medical evidence consists of VA and non-VA reports, dated between 1991 and 2012.  The VA progress notes show that his skin was repeatedly noted to be normal or intact.  VA progress notes show that in December 2009, the Veteran complained of a lesion just above his buttocks which he had had since service.  The relevant assessment was yeast infection.  In July 2011, the Veteran was noted to complain of bedbugs, and that his dog had fleas, and that it scratched and bit his skin.  He complained of itchy bumps on his arms.  The report notes dermatitis that had resolved.  

A November 2002 report from Cardiology Consultants notes that the Veteran had a rash on his low back.  A number of treatment reports from private health care providers (OMC and OLL), dated between 2006 and 2008, show that the Veteran's skin was noted to be negative.  Private reports, dated in 2008, note the presence of a boil or abscess; the site of which is not detailed, and show that the Veteran was provided with a topical cream.  

The Board finds that the claim must be denied.  The Veteran's service treatment records show one treatment for a rash on his buttock in May 1990.  This was apparently an acute condition, as evidenced by the lack of subsequent treatment during his remaining period of service, a period of about one year and two months.  There was a finding of a rash on the low back in 2002, however, this was prior to the Veteran's filing of his claim in May 2006.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim); Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  Even assuming arguendo that the evidence of a rash in 2008, and dermatitis, which was characterized as "resolved" in 2011, is sufficient to show a current disability, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) in association with this claim, and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker.  Finally, there is no competent medical evidence of a nexus between then claimed disorder and the Veteran's service.  The Board therefore finds that the claim must be denied.  

D.  Gonorrhea

As an initial matter, notwithstanding the way the issue is framed on the cover page of this decision, the Board's analysis is a broad one, and it will consider this claim to include all other demonstrated sexually transmitted diseases.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Various private medical reports, dated between the Veteran's first and second periods of active duty, show that in July 1984, the Veteran was treated for penile warts, also described as "venereal warts."  There was a notation that this condition was "resolving."  The impression was venereal warts.    

The Veteran's service treatment records show that in August 1988, the Veteran was treated for gonorrhea.  

As for the post-service medical evidence, consists of VA and non-VA reports, dated between 1991 and 2012.  Private treatment reports show that in 1994, he was noted to have a reactive RPR test.  In August 1997, the Veteran was treated for STD (sexually-transmitted disease) symptoms.  He reported that he used condoms "sometimes," and that he had had five sexual partners in the last six months.  He was noted to have a history of gonorrhea in 1988, and syphilis in about 1992.  The report notes that he was counseled on how to protect himself with condom usage, and that he "will start using condoms - stop having sex with just anybody."  In August 1998, he again received treatment for STD symptoms, and reported that he used condoms "sometimes," and that he had had five sexual partners in the last six months.  Private reports, dated between 2003 and 2005, note suspected genital herpes, and a history of urethral stricture disease.

A VA progress note, dated in November 2006, notes a history of gonorrhea and syphilis.  A March 2010 report notes that an RPR test was reactive.  

The Board finds that the claim must be denied.  The Veteran's service treatment records show one treatment for gonorrhea in August 1988.  This was apparently an acute condition, as evidenced by the lack of subsequent treatment during his remaining period of service, a period of about one year and eleven months.  Following service, there was a finding of syphilis in 1992, with treatment for STDs in 1997 and 1998.  These reports show that the Veteran reported that, at times, he had unprotected sex, and that he had multiple partners.  Records dated in 2005 note suspected genital herpes, and a history of urethral stricture disease.  This was all prior to the Veteran's filing of his claim in May 2006.  McLain; Romanowsky.  Thereafter, he was noted to have a positive RPR test in March 2010.  However, there is no competent evidence of a nexus between then claimed disorder and the Veteran's service, and as the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) in association with this claim, the theory of continuity of symptomatology is not for application, as it can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker.  The Board therefore finds that the claim must be denied.  


E.  Ankle Disability

The Veteran's service treatment records show that in July 1988, the Veteran was treated for a one-month history of left ankle pain.  He stated that he thought he had a previous running or football injury.  The assessment was ankle strain, chronic.  

As for the post-service medical evidence, consists of VA and non-VA reports, dated between 1991 and 2012.  VA reports show that in November 2009, the Veteran reported that he had twisted his ankles.  

The Board finds that the claim must be denied.  The Veteran's service treatment records show one treatment for ankle symptoms in July 1988.  This was apparently an acute condition, as evidenced by the lack of subsequent treatment during his remaining period of service, a period of about three years.  Following service, there was a single report of twisted ankles in November 2009.  However, there is no competent evidence of a nexus between then claimed disorder and the Veteran's service, and as the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) in association with this claim, the theory of continuity of symptomatology is not for application, as it can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker.  The Board therefore finds that the claim must be denied.  


F.  Right Eye Disability

The Veteran's service treatment records include an entrance examination report prior to his first period of active duty, dated in June 1977, which shows that his eyes, opthalmoscopic exam, pupils, and ocular motility, were clinically evaluated as normal.  The Veteran's corrected distant vision was 20/25, bilaterally.  He was noted to have refractive error.  In the associated "report of medical history," he indicated that he had a history of eye trouble and that he wore glasses.  He stated his present health was "fair because my eyes are bad."  He was noted to be nearsighted OS (right eye).  An associated report, dated in June 1977, shows evaluation for glasses, and it notes that he was myopic with astigmatism OU, esophoria far and near with amblyopia.  Aided visual acuity was noted to be 20/25 OU.  During this period of active duty, the Veteran received treatment for visual symptoms.  Reports, dated in July 1977, note a superficial stromal scar "injury not recalled "with no symptoms, and corneal opacity OD (left eye).  A July 1979 report notes a pre-service history four years before, at age 18, and that he did not seek medical attention.  The Veteran's separation examination report from his first period of active duty, dated in April 1980, shows that his eyes, opthalmoscopic exam, pupils, and ocular motility, were clinically evaluated as normal.  The Veteran's corrected distant vision was 20/30, bilaterally.

The Veteran's service treatment records dated between his first and second periods of active duty, apparently created in association with National Guard duty, include a June 1984 examination report, which shows that his eyes, opthalmoscopic exam, pupils, and ocular motility, were clinically evaluated as normal.  An associated "report of medical history" shows that he denied a history of eye trouble.  A September 1985 report shows treatment for refractive error.  

The Veteran's service treatment records from his second period of active duty include an entrance examination report, dated in August 1987, which shows that his eyes, opthalmoscopic exam, pupils, and ocular motility, were clinically evaluated as normal.  The Veteran's corrected distant vision was 20/20 (right) and 20/30 (left).  His corrected near vision was 20/25, bilaterally.  A January 1989 report shows that he complained of having a piece of carbon in his right eye.  On examination, there was a foreign body in the right eye.  The foreign body was removed and he was given a patch to wear for 24 hours.  

As for the post-service medical evidence, these records consist of VA and non-VA reports, dated between 1991 and 2012.  Reports, dated in 2003, note diabetes mellitus, type 2.  Beginning in 2011, VA progress notes contain a number of notations of possible glaucoma, and "DM NDR."  A VA eye examination report, dated in July 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  On examination, corrected distant visual acuity was 20/20, bilaterally.  The examiner concluded that a right eye condition was not caused by or a result of the Veteran's service.  The examiner explained that in January 1989, the Veteran sought treatment for a conjunctival foreign body, not a corneal foreign body, and that while he does have a slight corneal scar in the right eye, it was not caused by this incident, and it does not interfere with his vision, and that there is no way of knowing just when this scar occurred.  He noted that the Veteran has excellent vision.  

The Board finds that the claim must be denied.  The Board first notes that although there are indications of an eye injury prior to service, a right eye disorder was not "noted" upon entrance to service, the presumption of soundness applies, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability need not be discussed.  See Crowe v. Brown, 7 Vet. App. 238, 245   (1994); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  The Veteran's service treatment records show a number of treatments for refractive error, which is not a compensable disability for VA purposes.  See 38 C.F.R. §§ 3.303, 4.9.  Although he was treated for the presence of a foreign body in his eye in January 1989, this was apparently an acute condition, as evidenced by the lack of subsequent treatment during his remaining period of service, a period of about two years and six months. 
There is no competent evidence of a nexus between then claimed disorder and the Veteran's service, and as the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) in association with this claim, the theory of continuity of symptomatology is not for application, as it can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker.  In fact, a diagnosed right eye disability is not shown.  Gilpin.  In this regard, the only competent opinion is the July 2011 VA examiner's opinion, and this opinion weighs against the claim.  The Board therefore finds that the claim must be denied.  

G.  Heart Condition

The Veteran's service treatment records do not show any relevant findings, complaints, or diagnoses involving a heart condition.  

As for the post-service medical evidence, consists of VA and non-VA reports, dated between 1991 and 2012.  A private treatment report, dated in November 2002, contains notations of ischemia, chest pain, and palpitations.  See also June 2003 exercise test (positive for ischemia).  VA progress notes contain notations of CAD (coronary artery disease), and ASHD (arteriosclerotic heart disease), as early as 2003.  

The Board finds that the claim must be denied.  The Veteran was not treated for any relevant symptoms during service, nor was he noted to have any relevant diagnoses. Given the foregoing, the Veteran is not shown to have had a chronic disease during service.  See 38 C.F.R. § 3.309(b).  Rather, the earliest medical evidence of a heart disorder is dated no earlier than 2003, which is many years after separation from service.  There is no competent medical evidence in support of the claim.  There is no competent medical evidence to show that a heart disorder was manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.


H.  Amyotropic Lateral Sclerosis

The Board finds that the claim must be denied.  The Veteran's service treatment records do not show any treatment for, findings of, or diagnoses involving, amyotropic lateral sclerosis (aka "Lou Gehrig's disease).   Similarly, the post-service medical evidence does not contain any findings or diagnoses of amyotropic lateral sclerosis.  The Board therefore finds that the Veteran is not shown to have amyotropic lateral sclerosis, and that the claim must be denied.  Gilpin.


I.  Conclusion

To the extent that the Veteran may intended to argue that his service-connected traumatic brain injury may have caused or aggravated any of the claimed conditions, see 38 C.F.R. § 3.310, the Board finds that service connection is not warranted on this basis.  There is no competent opinion in support of such a theory for any of the claimed disabilities, nor is there any medical evidence to indicate that any of the claimed disabilities were caused or aggravated by his service-connected TBI.

Consideration has been given to the Veteran's assertions that he has high cholesterol, residuals of a right leg injury, a rash on buttocks, gonorrhea, a "trick" ankle, PTSD, a right eye condition, a heart condition, and amyotropic lateral sclerosis (ALS), that are etiologically related to his active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the issues involving high cholesterol and ALS, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  High cholesterol and ALS are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).   

With regard to the claim for a right eye disability, a heart disorder, an ankle disorder, a rash, and gonorrhea, to the extent that lay persons are normally considered competent to report on symptoms that are readily amenable to mere lay diagnosis or provide probative comment regarding their etiology, neither the Veteran nor his representative are shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran or his representative has received any special training or acquired any medical expertise in evaluating any of the claimed disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in December 2006, February 2007, May 2009, and in June and September of 2011, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  With the exception of the claim for a right eye disorder, the Veteran has been afforded an examination, and an etiological opinion has been obtained. 

With regard to the claims for high cholesterol, ALS, and a right eye injury, the Board has determined that a disability is not shown.  With regard to the claims for residuals of a right leg injury, and a heart condition, the Veteran's service treatment reports do not show any relevant complaints, treatment, or findings.  With regard to the claims for which a current disability is shown, the earliest post-service medical evidence of any of them is dated no earlier than 1998.  For all claims, there is no competent evidence to show that any of the claimed conditions are related to service, which ended in 1991.  Therefore, examinations and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

In February 2013, the Board remanded these claims.  The Board directed that the Veteran be afforded a videoconference hearing.  In February 2014, this was done.
The Board also directed that the RO should issue the Veteran a SOC pertaining to the issue of entitlement to non-service-connected pension.

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

In February 2014, the Veteran was given an opportunity to present his contentions during a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the hearings, the AVLJ identified the issues on appeal.  Information was also solicited regarding the circumstances of the Veteran's claims.  The evidence as to what is necessary to establish service connection was discussed.  The testimony does not indicate that there are any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).





ORDER

Service connection for high cholesterol, residuals of a right leg injury, a rash on buttocks, gonorrhea, a "trick" ankle, a right eye condition, a heart disorder, and amyotrophic lateral sclerosis, is denied.


REMAND

With regard to the claim for an acquired psychiatric disorder, to include PTSD, in April 2008, the RO denied the claim, which it characterized as a claim for PTSD.  However, the U.S. Court of Appeals for Veterans Claims ("Court") has held that claims for acquired psychiatric conditions should not be limited only to only one diagnosis, rather, they must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In this case, the medical records show that the Veteran has been diagnosed with acquired psychiatric disorders that include depression and "anxiety/neurosis."  Under the circumstances, the Board has determined that the issue of service connection for an acquired psychiatric disorder, other than PTSD, has been raised, and that the issue on appeal must be framed broadly, and recharacterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD.  Clemons. 

This issue must be remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Specifically, the agency of original jurisdiction (AOJ) has not considered the development required for, and evidence as to, an acquired psychiatric disorder, other than PTSD.  See 38 C.F.R. § 20.903(b) (2013) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal"); see also 38 C.F.R. § 3.304(f) (2013); McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).

The Veteran should also be provided with an appropriate examination to determine whether he currently has a psychiatric disorder that is related to service and/or whether he his emotional/cognitive problems are associated with organic brain syndrome as secondary to his service-connected traumatic brain injury (TBI). 

Finally, with regard to claim of entitlement to an increased initial disability rating for service-connected TBI, evaluated as 10 percent disabling prior to October 23, 2008, and as 40 percent disabling thereafter, during his hearing, held in February 2014, the Veteran raised the issue of entitlement to an earlier effective date for his 40 percent rating.  See 38 C.F.R. § 3.400 (2013).  This issue is considered to be inextricably intertwined with the claim for an increased initial rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  More importantly, the Veteran contended at his hearing before the Board that his TBI has worsened since 2009, the year of his last VA examination.  The Veteran's claim for a TDIU is also intertwined with these issues.  Id.  Therefore, for all the above reasons, the claim for an increased initial evaluation for TBI should be readjudicated following a new examination of the Veteran's residuals of TBI and the adjudication, or other appropriate disposition, of the claim for an earlier effective date for the 40 percent evaluation for TBI.  The claim for a TDIU should then be adjudicated following the completion of this development.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice with regard to the issue on appeal, now characterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD"; notify the Veteran of the recent changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010). 

2.  The Veteran should be afforded a VA psychiatric examination to determine the etiology of any current psychiatric disability and the nature and severity of his symptoms of TBI, including any manifestation of organic brain syndrome found to be associated with this service-connected disability.  All indicated studies and tests should be conducted.  The claims folder should be provided to the examiner for review of pertinent documents.  The VA examination report should reflect that such a review was conducted.  The examiner should provide responses to the following questions:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has an acquired psychiatric disorder, to include PTSD, that is related to service, or in the case of PTSD, a stressor in service?

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently suffers from emotional and cognitive symptoms of organic brain syndrome that is secondary to his service-connected TBI? 

(c)  What is the current nature and severity of the Veteran's service-connected TBI, including any symptoms of organic brain syndrome that are found to be secondary to the Veteran's TBI?

(d)  Do the Veteran's symptoms of TBI, including any symptoms of organic brain syndrome that are found to be secondary to the Veteran's TBI, preclude the Veteran from securing or following a substantially gainful occupation?

3.  After conducting any other development deemed appropriate, readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to an increased initial evaluation for TBI, entitlement to an earlier effective date for the 40 percent evaluation for TBI, and entitlement to a TDIU.

4.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


